
	
		II
		110th CONGRESS
		1st Session
		S. 1214
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  partial exclusion for gain from certain small business stocks.
	
	
		1.Short titleThis Act may be cited as the
			 Invest in Small Business Act of
			 2007.
		2.Increased exclusion
			 and other modifications applicable to qualified small business stock
			(a)Increased
			 exclusion
				(1)In
			 generalParagraph (1) of section 1202(a) of the Internal Revenue
			 Code of 1986 (relating partial exclusion for gain from certain small business
			 stock) is amended to read as follows:
					
						(1)In
				generalGross income shall not include 75 percent of any gain
				from the sale or exchange of qualified small business stock held for more than
				4
				years.
						.
				(2)Empowerment
			 zone businessesSubparagraph (A) of section 1202(a)(2) of such
			 Code is amended—
					(A)by striking
			 60 percent and inserting 100 percent, and
					(B)by striking
			 50 percent and inserting 75 percent.
					(3)Rule relating
			 to stock held among members of controlled groupSubsection (c) of
			 section 1202 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(4)Stock held
				among members of 25-percent controlled group not eligible
							(A)In
				generalStock of a member of a 25-percent controlled group shall
				not be treated as qualified small business stock while held by another member
				of such group.
							(B)25-percent
				controlled groupFor purposes of subparagraph (A), the term
				25-percent controlled group means any controlled group of
				corporations as defined in section 1563(a)(1), except that—
								(i)more than
				25 percent shall be substituted for at least 80 percent
				each place it appears in section 1563(a)(1), and
								(ii)section
				1563(a)(4) shall not
				apply.
								.
				(4)Conforming
			 amendmentsSubsections (b)(2), (g)(2)(A), and (j)(1)(A) of
			 section 1202 of such Code are each amended by striking 5 years
			 and inserting 4 years.
				(b)Repeal of
			 minimum tax preference
				(1)In
			 generalSubsection (a) of section 57 of the Internal Revenue Code
			 of 1986 (relating to items of tax preference) is amended by striking paragraph
			 (7).
				(2)Technical
			 amendmentSubclause (II) of section 53(d)(1)(B)(ii) of such Code
			 is amended by striking , (5), and (7) and inserting and
			 (5).
				(c)Repeal of 28
			 percent capital gains rate on qualified small business stock
				(1)In
			 generalSubparagraph (A) of section 1(h)(4) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(A)collectibles
				gain,
				over
						.
				(2)Conforming
			 amendments
					(A)Section 1(h) of
			 such Code is amended by striking paragraph (7).
					(B)(i)Section 1(h) of such
			 Code is amended by redesignating paragraphs (8), (9), (10), (11), (12), and
			 (13) as paragraphs (7), (8), (9), (10), (11), and (12), respectively.
						(ii)Sections 163(d)(4)(B), 854(b)(5),
			 857(c)(2)(D) of such Code are each amended by striking section
			 1(h)(11)(B) and inserting section 1(h)(10)(B).
						(iii)The following sections of such
			 Code are each amended by striking section 1(h)(11) and inserting
			 section 1(h)(10):
							(I)Section 301(f)(4).
							(II)Section 306(a)(1)(D).
							(III)Section 584(c).
							(IV)Section702(a)(5).
							(V)Section 854(a).
							(VI)Section 854(b)(2).
							(iv)The heading of section 857(c)(2)
			 is amended by striking 1(h)(11) and inserting
			 1(h)(10).
						(d)Increase
			 aggregate asset limitation for qualified small businesses
				(1)In
			 generalParagraph (1) of section 1202(d) of the Internal Revenue
			 Code of 1986 (relating to qualified small business) is amended by striking
			 $50,000,000 each place it appears and inserting
			 $100,000,000.
				(2)Inflation
			 adjustmentSection 1202(d) of such Code is amended by adding at
			 the end the following new paragraph:
					
						(4)Inflation
				adjustment
							(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2007, each of the $100,000,000 dollar amounts in paragraph (1) shall
				be increased by an amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
								(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of
				$100.
							.
				(e)Effective
			 date
				(1)In
			 generalThe amendments made by this section apply to stock issued
			 after December 31, 2007.
				(2)Special rule
			 for stock issued before December 31, 2007The amendments made by
			 subsections (a), (b), and (c) shall apply to sales or exchanges—
					(A)made after
			 December 31, 2007,
					(B)of stock issued
			 before such date,
					(C)by a taxpayer
			 other than a corporation.
					
